Reasons for Allowance
Claims 1, 2, 4-9, and11-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art fails to disclose or suggest the combination of features recited in 

The prior art fails to disclose or suggest the combination of features recited in claim 8 and including a first pumping assembly includes a first piston, and a second pumping assembly includes a second piston, wherein a stroke length of the first and second piston is the same, wherein the first piston includes a first annular plug that slides on the first piston between a first static brake and a first adjustable brake on the first piston, and the second piston includes a second annular plug that slides on the second piston between a second static brake and a second adjustable brake on the second piston.  

The prior art fails to disclose or suggest the combination of features recited in claim 13 including a piston includes an annular plug that slides on the piston between a static brake and an adjustable brake on the piston, wherein the annular plug opens and closes a passage from the variable volume chamber to a hollow center of the piston.  

The prior art fails to disclose or suggest the combination of features recited in claim 18 and including a first pumping assembly including a first piston, and a second pumping assembly including a second piston; wherein a stroke length of the first piston independently adjustable, and a stroke length of the second piston is independently adjustable; and wherein the first piston includes a first annular plug that slides on the first piston between a first static brake and a first adjustable brake on the first piston, and the second piston includes a second annular plug that slides on the second piston between a second static brake and a second adjustable brake on the second piston.

Claims 2, 4-7, 9, 11-12, 14-17, and 19-21 respectively depend from claims 1, 8, 13, and 18, and thus incorporate the allowable subject matter thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754